UNPUBLISHED

                         UNITED STATES COURT OF APPEALS
                             FOR THE FOURTH CIRCUIT


                                         No. 20-1295


ANDREW U.D. STRAW,

                       Plaintiff - Appellant,

                v.

STATE OF NORTH CAROLINA,

                       Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Richard Ernest Myers, II, District Judge. (7:18-cv-00074-M)


Submitted: July 21, 2020                                             Decided: July 23, 2020


Before AGEE and HARRIS, Circuit Judges. *


Affirmed by unpublished per curiam opinion.


Andrew U.D. Straw, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.

       *
           This opinion is filed by a quorum of the panel pursuant to 28 U.S.C. Section 46(d)
(2018).
PER CURIAM:

       Andrew U. D. Straw appeals the district court’s order dismissing his complaint with

prejudice for failure to state a claim. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Straw v. North

Carolina, No. 7:18-cv-00074-M (E.D.N.C. Mar. 3, 2020). We also deny Straw’s motion

to summarily reverse the district court’s judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2